Title: To Thomas Jefferson from David Austin, 30 March 1801
From: Austin, David
To: Jefferson, Thomas



Sir/.
Philadelphia March 30th. 1801

In revising the order, & judging of the properiety of certain appointments, at the conclusion of the late administration, your indulgence will bear with a request, that the Commission of Collector of the Revenue, at New Haven, State of Connecticut may not be forgotten.
The duties of this Office had, from its commencement been discharged, with exactist fidelity by my Hond: father; & for a few years, during his last illness, through the aid of my brother, who, acted as Assistant Collector in the duties of the office, & who stood in the expectation of the Citizens, & of all acquainted with him, as the unrivalled expectant of the Office, at my fathers death.—
The expectations of my brother were blasted by the transfer of this Office into the hands of Elizur Goodrich:—No ground of complaint was ever heard, & no supplanting ever expected; unless it arose from an idea of a supplanting exertion on the part of the Goodriches. My brother is left to bemoan the loss of his father, & of his expectations, a family young & tender upon his hands, & no means of professional  support. He commands an honorary independent Company of Artillery, composed of the young Gentlemen of the place; who feel not a little this loss of honor & of emolument, on the part of their Captain. Your Excellency can readily perceive the predicament into wh. my brother is cast by this unexpected event: To yr. Ex’y it still appertains to redress this grief—No objections to my Brother, on the score of political principle was ever made; & if any shadow of objection was ever found; it was only that some of the Most reputable members of the General Assembly of the State of Connecticut, of republican principles lodged at my Brother’s, during the Octobr. session;—I shall only add, that there are reasons to believe, that my brother was supplanted on this account.—
If your Ex’y will be so good as to restore the Name of John P. Austin to its former lustre; & heal his wounded bosom from the wounds of unprovoked ambition & conspiracy, you may rest satisfied in having performed a worthy deed, & of being in full possession of the good wishes of all good men.—With all due esteem.

D: Austin

